Order denying motion of defendant Rubinstein to dismiss third amended complaint, and order denying motion for reargument affirmed, with ten dollars costs and disbursements. We think the complaint states a cause of action; that the restriction alleged in the complaint against the erection upon the property of any structure other than a “ dwelling house ” prevents the erection of a hotel; and that plaintiff, therefore, properly exercised the option contained in the contract for its cancellation and the return of the deposit. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.